DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			            		Status of the claim
2. 	Claims 1-20 are pending for examination. 
Response to Arguments
3.	Applicant’s arguments, see  remark, filed 10/21/2020, with respect to the rejection(s) of claim(s) 1-5, 10-15 and 20 under 35 U.S.C. 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of in view of VanDuyn et al. Pub. US 2010/0083310 A1 (Hereinafter “VanDuyn”).

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

6.	Claims 1-3, 10-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over VONDERSAAR Pub. US 2015/0373407 A1 (Hereinafter “Vondersaar”), in view of VanDuyn et al. Pub. US 2010/0083310 A1 (Hereinafter “VanDuyn”), further in view of Milnes et al. Pub. US 2006/0026645 A1 (Hereinafter “Milnes”).
  	Regarding Claim 1, Vondersaar discloses a method for generating a content item sequence for display via an abbreviated on-screen guide, the method comprising: 
receiving content selection commands entered via a user interface (see paragraph [0031]: the content is received by an input signal receiver 202….The desired input signal may be selected and retrieved by the input signal receiver 202 based on user input provided through a control interface or touch panel interface 222. ); 
content item playback transitions caused by the content selection commands (see paragraph [0040]: the user builds a viewing order for the programs selected. An option may exist to directly select the viewing order, or allow the viewing order to be random. The user may also be able to select the order of the episodes viewed in the viewing order (selections may be order oldest to newest, newest to oldest, random, etc.).) 
generating, based on the transition data, a content family comprising a plurality of content items (see paragraphs [0044]-[0051]: As an example, the following may be an order of playback based on a CBS Tuesday night lineup with random episode selection: 
NCIS Season 1, Episode 1, NCIS LA Season 2, Episode 5….. );
a selection screen may be pulled up (such as by using a menu or other key on a remote control device). This selection screen provides the user with some options regarding how to continue viewing content…. CONTINUE WITH NEXT EPISODE IN SERIES FOR CURRENT PROGRAM); and 
in response to determining that the currently played-back content item is included in the content family, generating for display an on-screen guide of the plurality of content items of the content family (see paragraph [0093]: at 1125 a determination is made whether the user wishes to view the next episode in the series (of the viewed program)…. then at 1135 the next episode is retrieved and the user configurable custom channel is updated and the program guide for the user configurable custom channel is also updated.)
Vondersaar fails to explicitly disclose:
storing, in a buffer, transition data describing content item playback transitions;
an abbreviated content item listing.
In analogous art, VanDuyn teaches:
storing, in a buffer, transition data describing content item playback transitions (see but not limited to paragraphs [0019]-[0020]: number of previously viewed channels stored in memory may be a pre-defined number (N)… For example, a user 108 may initially watch channel 3, switch to channel 27, return back to channel 3, switch to channel 4, return to channel 3, switch to channel 10, return to channel 3, switch to channel 50, return to channel 3 and then switch to channel 13. If the television receiver 102 maintained a list of the last N channel changes, where N is equal to five, then channel 3 would represent three of the five previously viewed channels when the user 108 is viewing channel 13. However, in at least one embodiment, the television receiver 102 may maintain a list of N previously viewed unique channels. For example, in the aforementioned example, the television receiver 102 may store the previously viewed channels, 3, 50, 10, 4 and 27 while the user 108 is viewing channel 13 ); 
Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the method of Vondersaar with the 

teaching as taught by VanDuyn in order to providing multiple channel recall on a television

 receiver, thereby user's viewing experience become unconstrained. 

Vondersaar in view of VanDuyn fail to explicitly disclose:
an abbreviated channel listing.
In analogous art, Milnes teaches:
an abbreviated content item listing (see paragraph [0036]: allow program guide 505 to present an abbreviated program schedule to the user, the abbreviated schedule showing a limited selection of channels covering a limited time span.).
Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the method of Vondersaar in view of 

VanDuyn with the teaching as taught by Milnes in order to allow a television viewer to access 

on-screen television program listings in an easy and convenient way.


	Regarding Claim 2, Vondersaar in view of VanDuyn and Milnes teach the method as discussed in the rejection of claim 1. Vondersaar further discloses the transition data 
 	Regarding Claim 3, Vondersaar in view of VanDuyn and Milnes teach the method as discussed in the rejection of claim 1. Vondersaar further discloses wherein the determining whether the currently played- back content item is included in the content family comprises: obtaining an identifier of the currently played-back content item (see paragraphs [0044]-[0051]); retrieving, from a memory, identifiers of the plurality of content items (see paragraphs [0044]-[0051]); and determining whether the identifiers of the plurality of content items of the content family include the currently played-back content item identifier (see paragraph [0051]).  
	Regarding Claim 10, Vondersaar in view of VanDuyn and Milnes teach the method as discussed in the rejection of claim 1. Vondersaar further discloses further comprising: adding a content item to the content family based on collaborative filtering of a plurality of additional content families generated based on content selection data from other devices (see fig.8 and paragraph [0078]).
 	
	Regarding Claim 11, the claim is being analyzed with respect to the discussion made in the rejection of claim 1. 	

Regarding Claim 12, the claim is being analyzed with respect to the discussion made in the rejection of claim 2.



 	Regarding Claim 20, the claim is being analyzed with respect to the discussion made in the rejection of claim 10.

7. 	Claims 4 -5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over VONDERSAAR Pub. US 2015/0373407 A1 (Hereinafter “Vondersaar”), in view of VanDuyn et al. Pub. US 2010/0083310 A1 (Hereinafter “VanDuyn”), in view of Milnes et al. Pub. US 2006/0026645 A1 (Hereinafter “Milnes”), in view of Curreri et al. Patent No. US 6,817,027 B1 (Hereinafter “Curreri”).
 	Regarding Claim 4, Vondersaar in view of VanDuyn and Milnes teach the method as discussed in the rejection of claim 1. Vondersaar teaches generating the content family (see paragraphs [0044]-[0051]),
 	 Vondersaar in view of VanDuyn and Milnes fail to teach:
generating a transition matrix based on the transition data, each entry of the transition matrix indicating a respective number of transitions from a first content item to a second content item caused by the content selection commands, wherein the generating based on the transition matrix.  
 In analogous art, Curreri teaches:
generating a transition matrix based on the transition data, each entry of the transition matrix indicating a respective number of transitions from a first content item to a second content item caused by the content selection commands, wherein the generating based on the transition matrix (see fig.3 and col.5, lines 62-67-col.lines 1-9).



effective filing date of the claimed invention to modify the method of Vondersaar in view of 

VanDuyn and Milnes with the teaching as taught by Curreri in order to make program schedule 

grids more readable and manageable.


	Regarding Claim 5, Vondersaar in view of VanDuyn and Milnes teaches the method as discussed in the rejection of claim 1. Vondersaar teaches determining at least one of a current day or a current time (see fig.4 and paragraph [0041]), filtering the transition data to include only transition data for content selection commands received at a day or time within a degree of proximity to the current day or current time (see fig.4 and paragraph [0041]), generating the content family (see paragraphs [0044]-[0051]);
Vondersaar in view of VanDuyn and Milnes fail to teach:
generating a filtered transition matrix based on the filtered transition data, each entry of the filtered transition matrix indicating a respective number of transitions from a first content item to a second content item caused by the content selection commands for the filtered transition data, wherein the generating is further based on the filtered transition matrix.  
In analogous art, Curreri teaches:
and generating a filtered transition matrix based on the filtered transition data, each entry of the filtered transition matrix indicating a respective number of transitions from a first content item to a second content item caused by the content selection commands for the filtered transition data, wherein the generating is based on the filtered transition matrix (see fig.3 and col.5, lines 62-67-col.lines 1-9 and col.8, lines 11-21).  

Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the method of Vondersaar in view of 

VanDuyn and Milnes with the teaching as taught by Curreri in order to make program schedule 

grids more readable and manageable.

	Regarding Claim 14, the claim is being analyzed with respect to the discussion made in the rejection of claim 4.

	Regarding Claim 15, the claim is being analyzed with respect to the discussion made in the rejection of claim 5.

Allowable Subject Matter
8. 	Claims 6-9 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Prior art fails to show or reasonably suggest the claim limitation “generating a baseline transition matrix based on the transition data, each entry of the baseline transition matrix indicating a respective number of transitions from a first content item to a second content item caused by the content selection commands; generating a filtered transition matrix based on the filtered transition data, each entry of the filtered transition matrix indicating a respective number of transitions from the first content to the second content caused by the content selection commands for the filtered transition data; and generating an augmented transition matrix based on a weighted combination of the baseline transition matrix and the filtered 

	Claims 7-9 and 17-19 are depending on objected claims 6 and 16.

Conclusion
9.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAZAR TILAHUN whose telephone number is (571)270-5712.  The examiner can normally be reached on Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/ALAZAR TILAHUN/Examiner, Art Unit 2424